Citation Nr: 0719099	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the RO which 
denied, in part, service connection for a back disability.  
The Board remanded the appeal for additional development in 
October 2005 and January 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a back disability at 
present which is related to service.  


CONCLUSION OF LAW

The veteran does not have a back disability due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§  3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, letters 
dated in November 2003 and January 2004, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claim and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was afforded an opportunity for a personal 
hearing, but declined.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Factual Background & Analysis

The veteran contends that he injured his back in service and 
has had chronic problems ever since.  In October 2004, the 
veteran reported that he injured his back lifting heavy shell 
casings and that he was treated aboard ship, but believed 
that nothing was written in his service medical records, 
because the medical personnel were busy tending to others.  
In February 2005, the veteran reported that he was treated 
for back problems and tonsillitis at the Norfolk Naval 
Hospital in late 1944 or early 1945.  In letters received in 
August and November 2006, the veteran reported that he 
injured his back on November 23, 1943, when an enemy shell 
exploded on the deck of his ship and threw him some distance 
onto his back.  He said that the ship's doctor was busy 
tending to other more seriously wounded soldiers and did not 
write anything down in his medical records, and that later, 
he went back to the doctor and was given some pain pills.  
The veteran also asserted that he filed a claim for a back 
disability with his service representative in early 1946, and 
that his claim was subsequently denied by the RO.  The 
veteran said that he was treated by several private doctors 
from 1946 to 1948, but that they were all deceased and their 
records were no longer available.  In a letter received in 
August 2004, the veteran's wife indicated that the veteran 
has had chronic back problems ever since she met him in 
October 1945.  

Although the veteran claims that he has had chronic back 
problems since an injury in 1943, the service medical 
records, including his separation examination in September 
1945, are silent for any complaints, treatment, 
abnormalities, or diagnosis referable to any back problems.  
His separation examination showed his spine was normal at the 
time of discharge from service.  The service medical records 
showed that the veteran was treated for tonsillitis at the 
Norfolk Naval Hospital in January 1945, but there was no 
mention of any back problems, nor were any pertinent 
abnormalities noted at that time.  The service medical 
records showed that the veteran was examined and found 
physically qualified for shallow water diving in December 
1944, and was also examined and found fit for additional 
training in March 1945.  

Contrary to his assertions that he was denied service 
connection for a back disability by VA shortly after 
discharge from service in 1945, the Board notes that there is 
no indication in the record that the veteran was ever denied 
service connection or that he ever applied for VA 
compensation based on a back disability until the filing of 
this claim in October 2003.  The records show that the 
veteran pursued a claim for dental treatment in 1950, but had 
never filed a claim for any back disability until the present 
appeal.  

The evidentiary record showed that the veteran was first 
treated by VA for back problems in April 1984.  At that time, 
he reported a 20 year history of low back pain, worse during 
the month prior to admission, with known lumbar disc disease.  
The veteran specifically denied any history of trauma, and 
said that he had been treated by a chiropractor in the past 
but that he couldn't afford to continue the treatments.  The 
diagnoses included low back sprain and multiple joint 
osteoarthritis.  Additional VA and private medical records 
showed that the veteran was treated for various maladies from 
1984 to 2005.  The first mention of any back problem 
subsequent to 1984, was on a private report in April 2003.  
At that time, the veteran reported a 20 year history of back 
pain.  Diagnostic studies at that time revealed degenerative 
disc disease of the lumbar spine, worse at L3-4 level with 
complete loss of disc space.  While the veteran asserted in 
his substantive appeal that he did not report a 20 years 
history, but rather a 50 year history of back problems and 
his spouse recalls a longer history of back symptoms, the 
veteran has on two separate occasions for treatment purposes 
provided a shorter history.  

Further, as to the veteran's most recent assertion that he 
injured his back during combat in November 1943, the Board 
noted that there are varying statements as to the etiology 
and date of onset of his back problems.  See 38 U.S.C.A. 
§ 1154(b).  The fact that the veteran initially claimed that 
he injured his back lifting shell casings notwithstanding, 
the veteran offers no explanation as to why there is no 
mention of any back problems at anytime subsequent to the 
claimed incident in 1943.  In this regard, while it feasible 
that an injury may not have been noted at the time of the 
claimed incident where there were other more seriously 
wounded individuals in need of medical care, the veteran 
stated that he subsequently went back to the ship's doctor 
for treatment and was given pain medication.  (See November 
2006 letter).  Notably, the service medical records do not 
reflect any such treatment, nor did the veteran report any 
back problems when hospitalized for tonsillitis in January 
1945, or at the time of his separation examination in 
September 1945.  It seems reasonable to expect that if, as 
the veteran now claims, he had chronic back problems ever 
since 1943, there would have been some indication of at least 
a history of a back injury in his service medical records.  
Even when first treated by VA for back problems in 1984, the 
veteran never mentioned a back injury in service and reported 
a history of back problems dating back only 20 years.  
Moreover, he specifically denied any history of a back trauma 
at that time.  

Concerning the statement from the veteran's wife, while 
family members may provide information regarding their 
observations, they are not competent to offer an opinion as 
to medical causation or etiology.  Epps v. Brown, 9 Vet. App. 
341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  Likewise, 
while the veteran is competent to offer evidence as to the 
symptoms he has experienced, he is not competent to offer an 
opinion that what he experienced in service is the same 
condition that he is currently diagnosed with.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Moreover, no evidence 
has been submitted to relate the veteran's current back 
disability to service.  

Thus, to the extent that the veteran may be claiming his back 
condition as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and the disorder on appeal.  He has not done so 
in this case.

Inasmuch as there is no evidence of a chronic back disorder 
in service or a back disability until many years thereafter, 
and no evidence of arthritis of the spine within one year of 
discharge from service, the Board finds that there is no 
basis for a favorable disposition of the veteran's appeal.  
Accordingly, the appeal is denied.  


ORDER

Service connection for a back disability, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


